On Rehearing
PER CURIAM.
The following is substituted for our discussion of Assignment of Error 7 in the. original opinion.
Assignment of Error 7
Appellant here charges error in the-refusal of the general affirmative charge under Count Five of the complaint. Defendant requested and the court refused' four unnumbered general charges relating to Count Five:
“The Court charges the jury that under the evidence in this case, the jury should find for the defendant, under-count Five of the complaint.”
“The Court charges the jury that under the evidence in this case, the jury-must find for the defendant, under count Five of the complaint.”
“The Court charges the jury that if the jury believes the evidence, the jury-must find for the defendant, under count Five of the complaint.”
“The Court charges the jury that if' the jury believes the evidence, the jury-should find for the defendant, under-count Five of the complaint.”
These charges were properly refused.
Where a complaint contains several' counts, special requested written charges which direct the jury if they believe the-evidence they should find for the defendant on one or the other of said counts, are properly refused as being in improper form. *699and misleading. Assuming that on the ■hypothesis stated the plaintiff was not entitled to recover, the proper form of the charges should have been that the jury ■should not find for the plaintiff, or should not find against the defendant, on the stat•ed count. — General Finance Corp. v. Bradwell, 279 Ala. 437, 186 So.2d 150, and cases there cited; Bob White Chevrolet Sales, Inc. v. Hayles, 44 Ala.App. 411, 211 So.2d 157.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and LAWSON, HARWOOD, MADDOX and McCALL, JJ., concur.